                                                                                                        FILED
                                                                                               2019 Sep-18 AM 10:07
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION

ALBERTO GONZALEZ,                                 )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )    Case No.: 5:18-cv-00972-KOB-JHE
                                                  )
DECATUR, ALABAMA, et al.,                         )
                                                  )
       Respondents.                               )

                                 MEMORANDUM OPINION

       On July 8, 2019, the magistrate judge entered a Report and Recommendation, (doc. 31),

recommending that the petition for writ of habeas corpus be dismissed with prejudice. No party

filed any objections. The court has considered the entire file in this action, together with the

report and recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved.

       Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The court finds the petition for

writ of habeas corpus should be DISMISSED. The court will enter a separate Final Order.

       This court may issue a certificate of appealability “only if the applicant has a made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. 2253(c)(2). To make such

a showing, a “petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473,

484 (2000), or that “the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). This
court finds Petitioner’s claims do not satisfy either standard, so it will not issue a certificate of

appealability.

       DONE and ORDERED this 18th day of September, 2019.




                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                     2
